Case 1:19-cv-02536-REB Document 1 Filed 09/06/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: 2019CV31708
DEE CALDWELL and BRAD CALDWELL,

       Plaintiffs,

v.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.,

       Defendant.


                         DEFENDANT’S NOTICE OF REMOVAL


TO:    PLAINTIFF AND HER ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that Defendant American Family Mutual Insurance Company,

S.I., by and through its counsel, Debra K. Sutton and Joseph E. Okon, of Sutton | Booker | P.C.,

and pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1,

hereby submits this Notice of Removal as follows:

                      INTRODUCTION AND BASIS FOR REMOVAL

       1.      American Family Mutual Insurance Company, S.I. (“American Family”) is the

Defendant in the above titled action, originally filed in the District Court, El Paso County,

Colorado, Case No. 2019CV31708.         On or about July 26, 2019, Plaintiffs, Dee and Brad

Caldwell (the “Caldwells”) filed their Complaint and Jury Demand in El Paso County District

Court, Colorado. The Complaint seeks recovery of damages as to American Family based on

allegations breach of contract, and statutory bad faith in violation of C.R.S. §§10-3-1115 and 10-

3-1116. See generally Plaintiffs’ Complaint and Jury Demand, Exhibit A.
Case 1:19-cv-02536-REB Document 1 Filed 09/06/19 USDC Colorado Page 2 of 5




       2.      Any civil action brought in a state court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant, to the district court of the

United States for the district and division embracing the place where such action is pending. 28

U.S.C. § 1441(a). The district courts of the United States have original jurisdiction of all actions

between the citizens of different states, when the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a)(1).

       3.      The present action is between citizens of different states. Plaintiffs Dee and Brad

Caldwell are citizens of the State of Colorado. See also, Exhibit A at ¶¶ 2-3. Defendant

American Family is a citizen of the state of Wisconsin. See Documents on File with Colorado

Secretary of State, Exhibit B.

       4.      The amount in controversy exceeds $75,000. See Exhibit C, Plaintiffs’ District

Court Civil Cover Sheet (showing they seek more than $100,000 in damages); see also Paros

Properties LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272 (10th Cir. 2016) (“There is no

ambiguity in the [Civil Case] cover sheet.”). Plaintiffs’ Complaint seeks damages for “breach of

contract, including the value of benefit Plaintiffs were entitled to receive under the Policy that

were not provided; damages for delayed payment; consequential damages; and reasonable

interest on delayed payment.” See Exhibit A. Accordingly, the amount in controversy exceeds

$75,000.

       5.      Therefore, as the diversity of citizenship and amount in controversy requirements

have been met, this Court has original jurisdiction of this matter. Accordingly, Plaintiffs’ action

is properly removable to this Court pursuant to 28 U.S.C. § 1441(a).




                                                 2
Case 1:19-cv-02536-REB Document 1 Filed 09/06/19 USDC Colorado Page 3 of 5




       6.     This Notice of Removal is timely under 28 U.S.C. §1446(b). American Family

has thirty (30) days from the date it was served with Plaintiffs’ Complaint to file its Notice of

Removal. American Family was served with Plaintiffs’ Complaint and Jury Demand in this

matter on August 7, 2019. See Exhibit D, Return of Service. Thus, American Family’s Notice

of Removal is due September 6, 2019.

                COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       7.     Pursuant to 28 U.S.C. § 1446(a), Fed. R. Civ. P. 81(c) and D.C.Colo.LCivR 81.1,

a copy of all process, pleadings, and orders that were served by the parties are attached.

Undersigned counsel will promptly file a Notice of Intent to Remove with the District Court for

the County of El Paso. See Exhibit E. The process, pleadings, and orders are captioned as

follows:

       Exhibit C      District Court Civil (CV) Case Cover Sheet for Initial Pleading of

                      Complaint, Counterclaim, Cross-Claim or Third Party Complaint;

       Exhibit F      Summons to American Family;

       Exhibit A      Complaint and Jury Demand;

       Exhibit D      Return of Service regarding American Family;

       Exhibit G      American Family’s Unopposed Motion for Extension of Time to File

                      Response to Plaintiffs’ Complaint;

       Exhibit H      Court’s Order Granting American Family’s Unopposed Motion.

       8.     American Family has complied with the requirements of 28 U.S.C. § 1446, Fed.

R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1.




                                               3
Case 1:19-cv-02536-REB Document 1 Filed 09/06/19 USDC Colorado Page 4 of 5




       9.      Pursuant to 28 U.S.C. § 1446(b), a copy of this Notice of Removal will be

promptly filed with the Clerk of Court for the County of El Paso in Civil Action No.

2019CV31708. Also, pursuant to U.S.C. § 1446(d), undersigned counsel will promptly provide

this Notice of Removal to Plaintiffs’ counsel. The register of actions is attached as Exhibit I.

       WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. § 1441, Defendant,

American Family Mutual Insurance Company, S.I. respectfully requests that this case be

removed from the District Court for the County of El Paso, that this Court take jurisdiction of

and enter such further orders as may be necessary and proper for the continuation of this action,

and that the Defendant be afforded such further relief as this Court deems just and appropriate.

       Respectfully submitted this 6th day of September 2019.


                                              /s/ Joseph E. Okon
                                              Debra K. Sutton
                                              Joseph E. Okon
                                              Sutton | Booker | P.C.
                                              4949 S. Syracuse, Suite 500
                                              Denver, Colorado 80237
                                              Telephone: 303-730-6204
                                              Facsimile: 303-730-6208
                                              E-Mail: jokon@suttonbooker.com
                                              Attorneys for Defendant,
                                              American Family Mutual Insurance Company,
                                              S.I.




                                                 4
Case 1:19-cv-02536-REB Document 1 Filed 09/06/19 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of September 2019, I electronically filed a true and

correct copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court

using the CM/ECF system which will send notification of such filing to the following:


       Sean B. Leventhal
       Jonathan S. Sar
       Richard Daly
       John Scott Black
       Daly & Black, P.C.
       2211 Norfolk St., Ste 800
       Houston TX 77098

                                    /s/ Krystle L. Young
                                    A duly signed original is on file at
                                    Sutton | Booker | P.C.




                                               5
